Citation Nr: 0426046	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-11 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision that 
granted the veteran's claim of entitlement to service 
connection for plantar fasciitis of the right foot, 
evaluating it as 10 percent disabling effective October 7, 
1994 (the date of the veteran's original service connection 
claim).  The veteran disagreed with the evaluation assigned 
in this decision in January 2002.  A statement of the case 
was issued to the veteran and his service representative in 
June 2002, and the veteran perfected a timely appeal when he 
filed a substantive appeal (VA Form 9) in August 2002.  In 
supplemental statements of the case issued to the veteran and 
his service representative in February 2003 and April 2004, 
the RO concluded that no change was warranted in the 10 
percent evaluation assigned to the veteran's service-
connected plantar fasciitis of the right foot.

Because the veteran has disagreed with the initial disability 
rating assigned to his right foot, the Board has 
characterized the issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

At the outset, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  A 
review of the veteran's claims folder indicates that the 
initial unfavorable adjudication of the veteran's reopened 
claim of entitlement to service connection for plantar 
fasciitis of the right foot was issued by the RO prior to the 
enactment of the VCAA on November 9, 2000; therefore, no VCAA 
complying notice was provided with respect to the service 
connection claim.  

Moreover, although the May 2002 supplemental statement of the 
case included the criteria in 38 C.F.R. § 3.159, the RO did 
not inform the veteran of the evidence needed to substantiate 
his request for a higher initial rating for his right plantar 
fasciitis.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Therefore, the Board is of the opinion that, on 
remand, the veteran and his service representative should be 
provided with appropriate VCAA notice.

Additionally, the Board observes that there are VA treatment 
records that have not been associated with the veteran's 
claims folder.  Specifically, the veteran's service 
representative contended in a statement submitted to the RO 
in July 2004 that 
x-rays ordered by the VA examiner at the veteran's most 
recent VA outpatient feet examination in November 2003 had 
not been associated with the claims folder.  A review of the 
VA examination report from November 2003 indicates that 
although the VA examiner ordered x-rays of the veteran's 
feet, it does not appear that the 
x-ray report was associated with the veteran's claims folder.  

The law states that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's VA treatment records.  
See 38 U.S.C.A. § 5103A (West Supp. 2002).

Finally, the Board notes that the veteran's request for a 
Decision Review Officer (DRO) conference has not been fully 
addressed by the RO.  It is noted that, in a statement 
received at the RO in April 2002, the veteran said, "Yes, I 
would like to meet with a DRO."  Following this statement, 
the veteran was notified by letter from VA (incorrectly dated 
March 6, 2002) that he was being scheduled for a DRO 
conference on May 29, 2002, at the RO.  There is handwritten 
note at the bottom of this letter indicating that the veteran 
failed to appear for his DRO conference.  However, in a 
statement attached to the veteran's August 2002 substantive 
appeal, he contended that he had advised the RO prior to his 
original DRO conference that he had a scheduling conflict and 
had requested that the DRO conference be rescheduled.  
Further, in a statement on a VA Form 119 submitted by the 
veteran's service representative in December 2002, the 
veteran again requested that his DRO conference be 
rescheduled.  Given the foregoing, the Board concludes that, 
on remand, the veteran should be scheduled for a DRO 
conference at the RO.


Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations with respect to 
the veterans request for an increased 
initial rating.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002), pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for plantar fasciitis of the right 
foot between October 1994 and the 
present.  Any pertinent records 
identified, which are not currently of 
record, should be obtained.  
Specifically, the RO should associate a 
copy of x-rays of the veteran's feet 
requested by the VA examiner in November 
2003 with the claims folder.  



3.  The RO should schedule the veteran 
and his service representative for an 
informal conference with a Decision 
Review Officer (DRO).  A copy of the 
notice letter provided to the veteran and 
his service representative should be 
associated with the veteran's claims 
folder.

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 10 
percent for plantar fasciitis of the 
right foot in light of all relevant 
evidence and pertinent legal authority.  
The RO should provide adequate reasons 
and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If any determination remains adverse 
to the veteran, he and his service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

